Citation Nr: 0927703	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  08-19 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for migraine headaches.


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1986 to 
September 1986, February 1997 to March 1998, January 2003 to 
August 2003, and November 2004 to November 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in November 
2006 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran claims that she is entitled to service connection 
for migraine headaches.  Specifically, in her June 2008 
substantive appeal, the Veteran asserted that she is entitled 
to service connection for migraine headaches because they 
were aggravated by exposure to extreme heat while on active 
duty.  

Initially, the Board observes that the Veteran did not report 
such disorder in her January 2006 application for disability 
compensation.  However, she reported having suffered from 
migraines for several years during her September 2006 VA 
examination.  Therefore, the RO inferred a claim for such 
disability and subsequently denied service connection.  

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not in the record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

The VCAA notice requirements apply to all five elements of a 
service connection claim, including: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As 
the Veteran was not provided with such notice concerning her 
service connection claim for migraine headaches, a remand is 
necessary to provide the Veteran with proper VCAA notice.

Additionally, the Board finds that a remand is necessary to 
obtain a medical opinion as to the etiology of the Veteran's 
current migraine headaches.  The Board notes that the Veteran 
was provided with a VA examination in September 2006; 
however, no opinion regarding the etiology of her migraine 
headaches was offered by the examiner.  

In this regard, the Board observes that the evidence of 
record reflects a current diagnosis of migraine headaches.  
See July and August 2008 treatment records from Dr. Miller; 
September 2006 treatment record from Dr. Knox; September 2006 
VA examination.  The Board notes that, although none of these 
records reflect objective testing to establish such 
diagnosis, the Veteran's subjective complaints were 
relatively consistent.  Additionally, Dr. Knox indicated in 
September 2006 that the Veteran had "pretty classic 
migraines" based on such complaints.

The Veteran's service treatment records show that she was 
treated for and diagnosed with a migraine headache in March 
2003.  Furthermore, the Veteran repeatedly reported a history 
of migraines starting in September 2002.  See, e.g., 
September 2002, April 2003, and July 2005 service treatment 
records.  

As noted above, the Veteran was provided with a VA 
examination in September 2006 and was diagnosed with migraine 
headaches at that time.  The VA examiner discussed the 
severity and frequency of the migraines, but she did not 
express an opinion as to the etiology of such disability or 
whether it is related to service.  The Board observes that 
the Veteran reported to the VA examiner that she believed the 
migraines were associated with her menstrual cycle and were 
aggravated by a recent prescription of birth control pills.  
However, the Veteran is not competent, as a lay person, to 
render an opinion as to medical diagnosis or causation.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Where the 
determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See id.; Jones v. Brown, 7 Vet. App. 134, 137 
(1994).  The Veteran's private treating physicians, Dr. 
Miller and Dr. Knox, also did not express an opinion as to 
the etiology of her migraines.  As such, a remand is 
necessary to obtain a medical opinion as to the etiology of 
the Veteran's migraine headaches.

Although the Board regrets the additional delay, it is 
necessary to ensure that due process is followed and that 
there is a complete record upon which to decide the Veteran's 
claim so that she is afforded every possible consideration.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with proper VCAA 
notice that informs her of the 
information and evidence necessary to 
substantiate her service connection 
claim for migraine headaches, VA's and 
the Veteran's respective duties in 
obtaining such evidence, and the 
evidence and information necessary to 
establish a disability rating and an 
effective date in accordance with 
Dingess/Hartman, supra.  If any further 
development is indicated as a result of 
the Veteran's response to this notice, 
such development should be completed.

2.  After proper VCAA notice has been 
sent and any necessary development has 
been completed, the Veteran's claims 
file should be returned to the examiner 
who conducted the September 2006 VA 
examination for an addendum concerning 
the etiology of the Veteran's current 
migraine headaches.  If the September 
2006 VA examiner is unavailable, the 
claims file should be referred to an 
appropriate VA examiner for an etiology 
opinion.  The Veteran's entire claims 
file and a copy of this remand should 
be made available to the examiner for 
review.  The examiner should review the 
claims file in conjunction with the 
examination, specifically to include 
the Veteran's statements, service 
treatment records, and private 
treatment records, and make a note of 
such review in the examination report.  
The examiner should offer an opinion on 
the following: 

(A)  Is it likely, unlikely, or at 
least as likely as not that the 
Veteran's migraine headaches were 
incurred during any period of active 
duty service or otherwise related to 
any injury or disease incurred 
during such service?

(B)  If the answer to (A) is no, 
based on a review of the records, 
did the Veteran's migraine headaches 
preexist her entry into active duty 
service at any point (as the Veteran 
reported a history of migraines 
starting in September 2002 and was 
treated for a migraine headache in 
March 2003)?  If so, did the 
Veteran's preexisting migraines 
undergo an increase in the 
underlying pathology during active 
duty service, i.e., were aggravated 
during service?  If there was an 
increase in severity of the 
Veteran's migraine headaches during 
service, was that increase due to 
the natural progress of the disease, 
or was it above and beyond the 
natural progression?

All opinions expressed should be 
accompanied by supporting rationale.  
If the VA examiner is unable to render 
an opinion as to the etiology of the 
Veteran's migraine headaches based on 
the evidence of record, the Veteran 
should be scheduled for a VA 
examination to determine the etiology 
of such disability.

3.  After completing any further 
development as may be indicated by any 
response received as a consequence of 
the actions taken in the preceding 
paragraphs, the Veteran's claim should 
be readjudicated based on the entirety 
of the evidence.  If the claim remains 
denied, the Veteran should be issued a 
supplemental statement of the case 
which addresses all evidence associated 
with the claims file since the last 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or by the United States 
Court of Appeals for Veterans 




	(CONTINUED ON NEXT PAGE)



Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

